DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-5 are pending.

Response to Arguments
Applicant's arguments, see Remarks - Applicant Arguments/Remarks Made in an Amendment, filed 05/04/2022, with respect to Claims 1 and 5, the arguments have been fully considered and are persuasive.  The Non-Final Rejection Report (dated 02/28/2022) of claims 1-5 has been withdrawn.

Response to Amendment
The amendments to the (specifications, claims) filed on May 04, 2022 have been entered. Claims 1-5 are pending. With regard to the specification, the objections have been withdrawn, (Re: corrected mis-spelling in title). 

Allowable Subject Matter
Claims 1-5 are allowed. Independent claims 1 and 5 contain allowable subject matter as indicated (in bold letters) below.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter.  
Regarding Claim 1, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting a method of manufacturing an electric wire with terminal, the method comprising: press step, pressing a single conductive board to form a metal terminal including a rectangular box portion having an opening on a front side in which a counterpart terminal is inserted, a terminal connection portion having a spring inside the box portion, and an electric wire connection portion; laser welding step, laser-welding opposed portions where the box portion are opposed to each other when the box portion is seen from a longitudinal direction; first stripping step, stripping a coating portion at one end of an electric wire having a core formed by a conductor to form a first core exposed portion; second stripping step, stripping the coating portion on another end side of the one end of the electric wire, to form a second core exposed portion; connection step, mechanically and electrically connecting the electric wire connection portion to the one end of the electric wire; and ultrasonic vibration applying step, applying ultrasonic vibration to the second core exposed portion, wherein the ultrasonic vibration applying step is performed after the laser welding step, as recited in claim 1, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 5, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting an electric wire with terminal, comprising: an electric wire; and a metal terminal including a rectangular box portion that is a single conductive board and has an opening, a terminal connection portion having a spring inside the box portion to be brought into contact with a counterpart terminal, and an electric wire connection portion connected to one end of the electric wire, wherein when the box portion is seen from a longitudinal direction, the metal terminal has a laser welded portion formed at a boundary that is a portion where a first ceiling portion and a second ceiling portion are opposed in a height direction and is an edge of parts where the first ceiling portion and the second ceiling portion overlap, and on another end side of the electric wire, an ultrasonic bonding portion to which a surface shape of an ultrasonic bonding tool is transferred is formed, as recited in claim 5, in conjunction with ALL the remaining limitations of the base claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672. The examiner can normally be reached Monday - Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH A. RIYAMI can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER G LEIGH/Examiner, Art Unit 2831